Citation Nr: 1733676	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  07-07 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a respiratory disability.



REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to July 1969, including meritorious combat service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter was originally before the Board on appeal from a June 2006 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that in pertinent part denied service connection for a respiratory disability.

On the Veteran's February 2007 VA Form 9, he requested a hearing before the Board.  However, in a statement received later in February 2007, he withdrew his request for a Board hearing.

In May 2010, the Board issued a decision that in pertinent part denied service connection for a respiratory disability.  The Veteran appealed that portion of the Board's decision to the Court.  In August 2011, the Court issued a Mandate that (in pertinent part) vacated the May 2010 Board decision with regard to that issue, and remanded that matter for readjudication consistent with instructions outlined in its August 2011 Memorandum Decision.

After remanding the current issue for additional development in March 2012 and in April 2013, the Board issued a decision in September 2014 that in pertinent part denied service connection for a respiratory disability.  The Veteran appealed that portion of the Board's decision to the Court.  In April 2015, the Court issued an Order that in pertinent part vacated the September 2014 Board decision with regard to that issue, and remanded that matter for readjudication consistent with instructions outlined in an April 2015 Joint Motion for Remand by the parties.

In September 2015, the current issue was remanded (by a different Veterans Law Judge) for additional development.  The case has now been assigned to the undersigned Veterans Law Judge.

Also, in September 2015, the Board denied entitlement to service connection for obstructive hydrocephalus with fourth ventricular tumor status post craniotomy, for chronic disability manifested by loss of feeling of the right hand, for chronic disability manifested by loss of feeling of the right foot, and for bilateral vocal cord paralysis.  In an October 2016 Memorandum Decision, the Court affirmed the Board's September 2015 decision with regard to those four issues.  In November 2016, the Veteran filed a Motion for Reconsideration of the Board's September 2015 decision with regard to those four issues, and the Board dismissed that Motion for Reconsideration in August 2017.  Consequently, those four matters are not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

In a March 2006 statement, and again during a November 2012 VA central nervous system examination, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA).

On remand, a request to the Social Security Administration (SSA) for a complete set of records pertaining to the Veteran, including any decisions and all medical evidence considered in making the decisions, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain for the record from the SSA complete copies of all records pertaining to the Veteran's award of SSA disability benefits, including any decisions and all medical evidence considered in making the decisions.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  The AOJ should then review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for service connection for a respiratory disability.  If the claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

